DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 

Applicant’s amendment and response filed on 09/13/2021 has been received and entered into the case record. 
Claim 91 is amended. 
Claims 23, 91, and 101-109 are pending in the application and examined on the merits.
All arguments have been fully considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23, 91, 101-109 are rejected under 35 U.S.C. 103 as being unpatentable over Mayaudon et al. (U.S. Patent 8,835,104; IDS reference AG1 filed on 06/09/2019) in view of Thatte et al. (2009. Circulation, 120(17):1704-1713; IDS reference CP1 filed on 06/09/2019; herein Thatte), Johnston-Cox & Ravid (2011. Purinergic Signalling p. 357-365), Oliver et al. (1999. Biochemica et Biophysica 1416: 349-360), Calzada et al. (1997. Atherosclerosis 128: 97-105), Murphy et al. (1995. Blood 86 (10): 3951-3960), Stacpoole et al. (2003. Journal of Clinical Pharmacology 43(7): 683-691), and Yngen et al. (2001. Thrombosis Research 104: 85–91)
Regarding claims 91 and 101-109, Mayaudon et al. teaches a physiological salt solution for the preservation of platelets comprising water, 0 or 1.0mM calcium chloride (i.e. less than 1 micromolar) (Col 6, lines 6-8; Col 12, line 11), 0.5-10mM potassium chloride (Col 4, lines 31-32), 3-11mM potassium phosphate (Col 6, lines 24-32), 0.5-3mM magnesium chloride and magnesium sulfate as magnesium ions can be added in chloride and sulfate salts (Col 4, lines 30-31 & Col 7, lines 24-25), 45-120mM sodium chloride (Col 6, line 2), 3-11mM sodium phosphate (Col 6, lines 24-32), 1-7 mM amino acids (i.e. Arginine) (Col 7, line 7), 0.5-20 mM glucose (Col 6, line 6) and antioxidants (ie. Glutathionine) at a range of 0.5-3.0mM (Col 9, lines 45-47).  Furthermore, the pH of the solution was initially kept at 6.8 to 7.3 (Col 6, line 6) and the solution is not disclosed to contain insulin.
Regarding claim 23, Mayoudon et al. teaches a method of using their storage solution as described previously by placing the platelets in the solution thereby contacting the platelets with the composition (Claim 18).
However, Mayaudon et al. does not teach the components and ranges of dicholoroacetate, sodium bicarbonate, ascorbic acid, adenosine, orotic acid, carnosine, carnitine, citrulline malate. 
Thatte teaches a solution for the preservation of organs called Somah which comprises dicholoracetate, sodium bicarbonate, ascorbic acid and adenosine (Abstract, Table 1). This somah 
It would be obvious to one of ordinary skill in the art to modify the platelet storage solution as taught by Mayaudon et al. via adding the disclosed concentrations of dicholoroacetate, sodium bicarbonate, ascorbic acid or adenosine from the organ preservation solution as taught by Thatte in order to have a platelet preservation solution further comprising dicholoroacetate, sodium bicarbonate, ascorbic acid or adenosine with a reasonable expectation of success. The motivations for the addition of these components to a solution for the storage and preservation of platelets are illustrated below.
One would be motivated to utilize adenosine in a platelet preservation solution as adenosine is a known inhibitor of activation in blood platelets via the stimulation of cAMP levels which affect calcium release (Johnston-Cox & Ravid, p. 357, 359). It would be beneficial when storing and preserving platelets to reduce the chance of activation because activation of platelets compromises hemostatic capability as evaluated by platelet life-span and bleeding time analysis (Oliver et al., p. 349) thereby decreasing the platelets’ efficacy. Therefore adenosine would maintain the efficacy of the platelets while being stored and preserved.
According to Thatte, one would be motivated to utilize creatine orotate in order to have both orotic acid and creatine in the solution due to their beneficial properties.  Creatine is involved in energy metabolism, protein synthesis and membrane stabilization and additionally acts like an antioxidant. Furthermore, Thatte discloses that the orotate form of creatine was included to facilitate long-term 
One would be motivated to utilize ascorbic acid in a platelet storage/preservation solution as it acts as an antioxidant and aids in preventing platelet aggregation (Calzada et al., Abstract, p. 103).
One would be motivated to utilize sodium bicarbonate in the present platelet preservation solution as Murphy et al. teach that the ingredients of the synthetic medium for platelet storage would be optimized for the maintenance of pH and platelet quality (see abstract). Additionally, Murphy discloses that sodium bicarbonate is added at different intervals in order to maintain an optimal pH balance which is an important factor in platelet storage.
One would be motivated to add dichloroacetate to a platelet preservation solution as Stacpoole et al. teaches that DCA inhibits the activity of pyruvate dehydrogenase which accelerates the oxidation of lactate and has been used since its discovery in 1973 for its lactic acid lowering effects. (p. 683) and  Mayaudon et al. teaches lactic acid causes a negative effect on pH levels in the platelet storage solution (Col 2, lines 19-24). Therefore, utilizing DCA would eliminate negative lactic acid effects on pH levels when storing platelets and keep them stabilized at an optimal pH.
Finally, one would be motivated to add carnosine to the platelet storage/preservation solution as carnosine provides calcium regulation and serves as an antioxidant, antiglycating, aldehyde-quenching, metal-chelating agent (Thatte; p. 1712). As discussed above, Calzada et al. antioxidants aid in preventing platelet aggregation (Abstract, p. 103), and calcium activates platelets (Johnston-Cox & Ravid, p. 357, 359). It would be beneficial when storing and preserving platelets to reduce the chance of activation because activation of platelets compromises hemostatic capability as evaluated by platelet life-span and 
One would be motivated to add L-carnitine to a platelet storage/preservation solution as it facilitates fatty acid translocation across the mitochondria, enhances glucose/carbohydrate metabolism during hypoxia/ischemia, stimulates anaerobic ATP generation required for maintenance of membrane function during organ storage and acts as an antioxidant during reperfusion (Thatte; p. 1712). As discussed above, Calzada et al. antioxidants aid in preventing platelet aggregation (Abstract, p. 103). This would be beneficial in maintaining the efficacy of the platelets post storage and thereby preserve the platelets.
Lastly, one would be motivated to add Citrulline to the platelet storage/preservation solution as when combined with malate, has been used in antiasthenic treatment and been shown to reduce fatigue and improve muscle performance by increasing ATP production. It can also reduce lactic acid and ammonia and increase recovery of ATP and CP (p. 1712). Citrulline would thereby reduce negative lactic acid effects on pH levels when storing platelets and keep them stabilized at an optimal pH (Mayaudon; Col 2, lines 19-24).
Regarding the limitation of the solution not containing insulin, an artisan would be motivated to exclude insulin from a platelet preservation solution as it is a known factor to enhance activation of platelets in vitro, independently of extracellular calcium concentrations (Yngen et al.; Abstract). It would be beneficial when storing and preserving platelets to reduce the chance of activation because activation of platelets compromises hemostatic capability as evaluated by platelet life-span and bleeding time analysis (Oliver et al., p. 349) thereby decreasing the platelets’ efficacy. Therefore adenosine would maintain the efficacy of the platelets while being stored and preserved.
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant’s arguments filed 09/13/2021, with respect to the claim objection and 112(b) fully considered and are persuasive.  The 112(b) rejection and claim objection have been withdrawn.
Applicant's arguments filed on 09/13/2021 in regards to the 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill would not combine the references because Mayaudon describes a platelet storage solution and Thatte describes and organ preservation solution and that organs have properties which would not necessarily be treated in the same way as platelets. 
Examiner disagrees. Throughout the above rejections, each and every element utilized from Thatte’s storage solution has a motivation taught to be combined with Mayaudon as an additive to the platelet solution described in the reference and therefore the combination is obvious to one of ordinary skill in the art. 
As in previous office actions, Applicant addresses the 103 rejection directed to claim 91. Applicant reiterates that the Office has pieces together disparate references and proceeds to pick and choose disparate elements to arrive at the claimed composition via hindsight reasoning utilizing the specification as a road map. Furthermore, Applicant argues that the two solutions of Mayaudon and Thatte use different concentrations of potassium chloride, sodium chloride, and calcium concentrations in their overall solution and having them optimized within range would be hindsight reasoning as well.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Thus Applicant’s arguments are not persuasive in regard to the 103 rejection of Claim 91.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                      /TAEYOON KIM/Primary Examiner, Art Unit 1632